Same Case — On a Re-hearing.
THE judgment of the court, on a re-hearing, was pronounced by
Rost, J.
Since the decision in this case, an appeal has been taken by the plaintiff against the intervenor, and a re-hearing having been granted, the two cases are now before us. Neither being in a situation to be finally determined, we will accede to the prayer of the appellant, that they be remanded.
Adhering as we do to the opinion, that, under the stipulations in the marriage contract, the property brought into marriage by the wife was intended to remain, and did remain, paraphernal, the plaintiff will thus have an opportunity of amending her pleadings, and of introducing such evidence as may be in her power, to substantiate a paraphernal claim.
We are also of opinion, that, under the facts of the case, the intervenor should have shown the origin of his claim. He will have an opportunity of supplying this deficiency in the new trial. It is clear that he cannot maintain his intervention unless he is a bona fide creditor.
It is ordered, that the original judgment rendered in this case, so far as appealed from, be reversed, and the case remanded for further proceedings according to law, with leave to the parties to amend; the defendant paying the costs of this appeal.